            Exhibit 1




AIMSJ0001
                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

  BILLY REYNOLDS AND MARY REYNOLDS §
                                                       §        C.A. NO. 1:18-cv-00065-MAC
  v.                                                   §
                                                       §        JURY DEMAND
  DISH NETWORK                                         §        AFFIDAVIT SUPPORTING
                                                       §        MOTION FOR SUMMARY
  v.                                                   §        JUDGMENT
                                                       §.
  ASSOCIATED INSTALLATION GROUP, INC.§


                                          AFFIDAVIT

          My name is M. Forest Nelson. I am legal counsel for Third-party defendant Associated
  Installation Group, Inc. in the captioned action.
         I am competent to make this affidavit. I have never been convicted of a felony or a crime
  of moral turpitude. My statements are based on personal knowledge.
          I am the custodian or otherwise qualified person of the documents attached to and
  incorporated in this affidavit. The attached documents are kept by Burt Barr & Associates,
  L.L.P. (BBA) in the regular course of business, and it was the regular course of business of BBA
  for an employee or representative of BBA, with knowledge of the act, event, condition, opinion,
  or diagnosis, recorded to make the record or to transmit information thereof to be included in
  such record; and the record was made at or near the time or reasonably soon thereafter. The
  records attached hereto are the original or exact duplicates of the original. The deposition
  testimony excerpts and deposition exhibit attached to and incorporated in this affidavit came
  from the deposition of Plaintiff Billy Reynolds, in this case. Billy Reynolds had the opportunity
  to read and review his deposition transcript. Billy Reynolds filed no errata sheets with the court
  reporter. The attached excerpts are true and correct copies of the testimony taken in this case.
  The attached Exhibit 12 is a true and correct copy of the layout of Billy Reynold's house that
  was drawn and annotated by Billy Reynolds during his deposition in this case.




                                                            Nelson Affidavit Motion for Summary Judgment 1

AIMSJ0002
         Affiant says nothing further.
                                                                                                       . j
                                                                                                         i
  Signed this 25th day of February, 2019.




                                            M. Forest Nelson


  SWORN TO and SUBSCRIBED before me by M. Forest Nelson on the 25th day of February, 2019.




                                            Notary Public in and for the
                                            State of Texas




                                                      Nelson Affidavit Motion for Summary Judgment 2

AIMSJ0003
\
    AIMSJ0004
                ·-
            )
                 ~
                 . .




     ~
     '
      .
     'II
                       AIMSJ0005




.     @
'
     · ~1
\I
      !,
                            Billy Reynolds - December 18, 2018
     Job No. 31 72490
                                                         -------------·       ...-...... .
 1                                 CAUSE NO. 14347
 2
        BILLY REYNOLDS AND MARY                  I N THE DIS TRI CT COURT OF
 3      REYNOLDS

 4              Plaintiff

 5      vs.                                     NEWTON COUNTY, TEXAS

 6      ASSOCIATED INSTALLATION
        GROUP, INC .
 7
              · Defendant                        l ST JUDICIAL DISTRICT
 8
 9
10                ****************************************
                      ORAL AND VIDEOTAPED DEPOSITION OF
11                             BILLY REYNOLDS
                              DECEMBER 18, 2018
12                ****************************************
13             ORAL AND VIDEOTAPED DEPOSITION of BILLY REYNOLDS,
        produced as a witness at the instance of Defendant , and
14      duly sworn, was taken in the above - styl ed and numbered
        cause on Tuesday, December 18, 2018, f r om 10 : 01 a . m. to
15      2:21 p.m., before Ada V. Christy, CSR in a n d for the
        State of Texas, r ecorded by machine shorthand, at the
16      offices of Jonathon J uhan, 98 5 I -10 North, Suite 100,
        Beaumont, Texas, pursuant to the Texas Rules of Civil
17      Pr ocedure and the provisions stated on the record or
        a t tached hereto; signature having been waived.
18
19
20
21
22
23
24
25

                                                                    Pag e 1

                                 Veritext Lega l Solutions
                                      800-336-4000


AIMSJ0006
                                 Billy Reynolds - December 18, 2018
     Job No. 3 172490

 1      deposition is being taken for both cases .

 2                           MR. BRAGG:        Yes .

 3                           MR. NELSON:         State case and -- let's see ,

 4      what count y is it in?

 5                           MR. BRAGG :       Newton County and federal .

 6                           MR . NELSON :       Federal court, Houston

 7      District of Texas, Beaumont Division.                      Agreed?

 8                           MR. BRAGG :       Ag reed .

 9                           MR. GIACCO:        Agreed .

10                                      BILLY REYNOLDS,

11      having been duly sworn, testified as follows:

12                                   E X A M I N A T I 0 N

13      BY MR . NELSON:

14             Q.       Mr. Reynolds, can you state your name.

15             A.       Yes, sir.      Bil ly Gene Reynolds .

16             Q.       When were you born, Mr. Reyno lds?

17             A.       September 14th , 1962 .

18             Q.       Do you have fa mily members that live up in

19      Newton Coun t y?

20             A.       Yes, s ir.

21             Q.       And wh at a r e their last names?

22             A.       Reynolds.

23             Q.       Any other las t names?

24             A.       Got some Simmons there , Reynolds, Smith.

25             Q.       I 'm talking cousins .         Also on your wife's side ,


                                                                             Page 6

                                        Vcritcxt Legal Solutions
                                             800-336-4000


AIMSJ0007
                                 Billy Reynolds - December 18, 20 18
     Job No. 3172490

 1             A.      Yes , she did.

 2             Q.      At Ne wton

 3             A.      Yes .

 4             Q.      --   school d i strict?      Okay.          And just so you

 5      know, I have a daughter wit h Downs Syn drome, so I have

 6      experience with special education .

 7             A.      Oh, your daughter, huh?             Mine, too .

 8             Q.      Let's talk about the house.                  When did you build

 9      this house or at least when did you start building your

10      house, the one that burned down?

11             A.      Well, I first had a trailer, and then 1996 one

12      of my real good friends, Jean Davis, Christian lady come

13      and said she was lead to give me a house.                        So she -- she

14      give me the house, and it was a mile away from where we

15      lived.      And I went -- the church was going to -- I was

16      assistant co - pastor at AB -- Bush's church.                      And we --

17      we had looked at the house , and it was too                       ood a house

18      to just tear down, he felt, to get it moved.                        So I

19      prayed and asked the Lord to -- if he would help me.                           So

20      I went to the bank to get the money .                       And I was alreaqy

21      in such debt, the bank wouldn ' t let me have no money.

22      And so I -- I was upset, and I hit stairs, and I said:

23      "Lord, why didn't you help me?"

24             Q.      So you've got two acres of lands; correct?

25            A.       Yeah .

                                                                               Page 17

                                      Vcritcx t Lega l Solutions
                                           800-336-4000


AIMSJ0008
                                 Billy Reynolds - December I 8, 201 8
     Job No. 3172490

 1             Q.      Did you buy the land yourself?                   Did you pay for

 2      it?

 3            A.       Yes, I did.

 4             Q.      All right.       So you bought the land.              You moved

 5      a trailer on it.          And then this lady --

 6            A.       Give me a house.

 7            Q.       Give you a house.           And then you basically

 8      eventually made the arrangements and got it moved;

 9      correct?

10            A.       And I moved it; yes, sir.

11            Q.       All right.       And at the time you moved the

12      house,      I assume you already had a septic on the land

13      a septic?

14            A.       A septic, yes.

15            Q.       All right.       So you already had a septic tank.

16      Did you have a water well?

17            A.       Yes .

18            Q.       And you already had electric i ty because you had

19      the trailer there ; right?

20            A.       Yes.

21            Q.       Did you have a -- did you have a propane tank

22      on t h e propert y ?

23            A.       Yes, I d i d .

24            Q.       Okay.    So you got a t railer with a propane

25      tank, a we l l , a septic, and e l ectricity?


                                                                                Page 18

                                        Ycri tcxt Lega l Solutions
                                              800-3 36-4000


AIMSJ0009
                                     Billy Reyno lds - December 18, 20 18
     Job No. 3 172490

 1             A.       Yes .

 2             Q.       And so you didn't get rid of the trailer, I

 3      assume; you just put the house somewhere else on the two

 4      acres; correct?

 5             A.       No.     I   sold the trailer.

 6             Q.       You sold the trailer.               All right.      So they

 7      moved the trailer out, and the                      put the house in.         How

 8      big was the house, how many square feet?

 9             A.       The house, it was a 24-by-40, and I had put a

10      addition on the front of it, 12 by -- 12 - by - 24, and then

11      on the back put another addition, 12 - by-24 .

12             Q.       These are porches; right?                 Are they enclosed,

13      these two additions or just opened?

14             A.       No.     No, they enclosed.             They we re -- well,

15      they were complete.

16             Q.       Were they screened or were they wood all the

17      way around?

18             A.       No.     Half the front part , 12-by-12 , was a

19      screened - in porch.             Other side was a bedroom.

20             Q.       All right.        And this house was on piers ; right?

21             A.       Yes.

22             Q.       So a ll you had to do was put some lumber down

23      and then put stuff on the side walls; correct?

24             A.       Yes .

25             Q.       Are you an electrician or plumber, anything


                                                                                 Page 19

                                           Vcri tcxt Legal Solutions
                                                800-336-4000


AIMSJ0010
                                     Bill y Reynolds - December 18, 2018
     Job No. 3 172490

 1      li ke that?

 2             A.       No.

 3             Q.       But you can do things Y.Ourself; you have some

 4      do-it-yourself capabilities?

 5             A.       No.     I   upgraded it to a 200-am                and already

 6      inspected it.

 7             Q.       Who put the electricity in?

 8             A.       The electricity was there.

 9             Q.       On the house?

10             A.       Yes.

11             Q.       And you just put a bigger box on the house?

12             A.       Yes.

13             Q.       And then you run the lines yourself around the

14      house; correct?

15             A.       Yes.

16             Q.       All right .       So you put in the electricity

17      yourself.         Did you do the plumbing yourself?

18             A.       The plumbing?         Yes .

19             Q.       Right?      So you did the plumbing also?

20             A.       Yes .

21             Q.       Put in a commode, tied the lines down, and you

22      hooked them to the other lines --

23             A.       Yes.

24             Q.       -- that ran to the septic; correct ?                    So you did

25      the plumb ing and you did the septic yourself.                           Did you


                                                                                   Page 20

                                          Vcrilcxt Legal Sol utions
                                               800-336-4000


AIMSJ0011
                                   Billy Reynolds - December 18, 2018
     Job No. 3 L72490

 1      do the air conditioning?

 2              A.      The - -

 3              Q.      What kind -- well,        let me ask, wha t kind of air

 4      cond i tioning did you have?              Window units or --

 5              A.      I   had two brand new ones.

 6              Q.      Window units?

 7              A.      Window units.

 8              Q.      All right.      How did you heat the house?

 9              A.      I   had a wood heater.

10              Q.      When you say wood heater, can you describe it

11      for me.

12              A.      Cast iron wood heater .

13              Q.      Like a pot belly stove?

14              A.      I guess.     You know,      it was, you know, 24 inches

15      long or maybe 30 inches long and about probably 15 to

16      16 inches wide.

17              Q.      Did you have a stack that went through the

18      roof?

19              A.      No, through the wall.

20              Q.      Through the wal l .

21              A.      Through the wall.

22              Q.      Okay.     So you had a side stack that came out

23      the wall?

24              A.      Yes.

25              Q.      Was it set up like a fireplace?


                                                                        Page 21

                                        Veritext Legal Solutions
                                             800-336-4000


AIMSJ0012
                                      Bi lly Reynolds - December 18, 2018
     Job No. 31 72490

 1      tank,    so LP had come got their tank.

 2              Q.      On the day of the fire

 3              A.      We had it leased - - on the day of the fire, no,

 4      we was electric.

 5              Q.      With the exception of the wood burning stove?

 6              A.      Except the wood burning stove .

 7              Q.      What temperature -- how cold does it have to

 8      get before you 1 ll use the wood stove?

 9              A.      The wood stove, probably -- probably 40 degrees

10      we build a little light fire,                    you know,      in it.

11              Q.      Would you clean out the stove --

12              A.      Yes.

13              Q.      --    regularly?

14              A.      Yes .

15              Q.      Was there a plug in the stove?                      A plug.    Do you

16      have a plug or an ash bin or something like that in the

17      stove?

18              A.      No.     No,    I had a heater shovel and a bucket;

19      and you had to scoop your ashes out, put it in the

20      bucket.         It 1 s basically similar to a f ireplace.

21              Q.      Did you have any kind of i nstructions that came

22      with this cast iron stove?

23              A.      My mother and daddy raised us on it .

24              Q.      And that's it?

25              A.      I do -- yeah, we used it.                 I growed up from a


                                                                                      Page 32

                                           Veritext Legal Solutions
                                                800-336-4000


AIMSJ0013
                                   Billy Reynolds - December 18, 2018
     Job No. 3 172490

 1             A.       Tin .

 2             Q.       Tin .   You had a tin roof?

 3             A.       Tin.

 4             Q.       Corrugated?

 5             A.       Yeah.

 6             Q.       Now, did you have a barbecue pit or a grill,

 7      anything like that at the house?

 8             A.       I had one out front i n front of the house .

 9             Q.       How far from the house was it?

10             A.       Probably 10 feet.

11             Q.       Now, when was this house moved on to the -- on

12      your property?           What year?

13             A.       In '96, 1996 .

14             Q.       And it was donated to you, and you basically

15      had to pay for the cost to move?

16             A.       To move it.

17             Q.       And then did you do the hookup once it was

18      moved?

19             A.       Yes, I did.

20             Q.       Do you recall pulling any permits with the City

21      or getting any permits to hook the house up?

22             A.       No.     We never had to do that in the country

23      there.

24             Q.       Okay.     You had a friend who was an electrician

25      that helped you?


                                                                        Page 36

                                        Vcri tcxt Legal Solutions
                                              800-336-4000


AIMSJ0014
                                    Billy Reynolds- December 18, 2018
     Job No. 3172490

 1              A.     Yes, I do.        He was an electrician worked at the

 2      mill and -- and if I             had hooked even a light up, that I

 3      always called him, make sure I was doing it right.

 4              Q.     Have you ever had an experience with a fire

 5      before?

 6              A.     No .

 7              Q.     This is the first time you've ever had any type

 8      of fire damage?

 9              A.     First time .

10              Q.     Only time?

11              A.     Huh?

12              Q.     Only time you had any fir e damage since th i s

13      fire?

14              A.     No .

15              Q.     This fire was on February 26th, 2016 ; correct?

16              A.     Uh - huh.

17              Q.     You have to answer yes or no.

                A.

19              Q.     Okay.       Now, how many people were at the house

20      that day when the f i re occurred February 26th?

21              A.     Me and my wife and my mother - in - law .        She was

22      there .      Annie Westbrook.            That was Wa l ly's mother.

23              Q.     Who is Wally?

24              A.     Wally Westbrook , my son - in - law.

25              Q.     Now , who lives in your house, actually lives


                                                                          Page 37

                                         Vcri tex l Lega l Sol utions
                                               800-336-4000


AIMSJ0015
                                 Billy Reynolds - December 18, 20 18
     Job No. 3172490
                                                                   ---------
 1      with you on the 22nd of February?

 2             A.      The 22nd?

 3             Q.      The 26th, the day of the fire.

 4            A.       My mother - in - law was there, living the r e and --

 5      and Annie Westbrook, Wally Westbrook's mother was living

 6      there.

 7            Q.       And you and your wife?

 8            A.       And my son-in-law and my daughter was t here.

 9            Q.       They lived there also?

10            A.       Yeah.

11            Q.       So there were six of you living in the house?

12            A.       Yes and --

13            Q.       Husband , your wife, mother - in - law?

14            A.       And my mother - in - law's boyfr i end, he was there.

15      Mark Young.

16            Q.       So now you're talking about seven people living

17      there?

18            A.       I   think so.    I   be l ieve.

19            Q.       Now, does your daughter and her husband have

20      their own house now, a trailer?

21            A.       No.

22            Q.       Where do they live?

23            A.       No, they was staying with us at --

24            Q.       Where do they live today?

25            A.       Oh, we l l, they're stay i ng i n the old church


                                                                       Page 38

                                       Ycritcxt Lega l Solutions
                                            800-336-4000


AIMSJ0016
                                Billy Reynolds - December 18, 20 18
     Job No. 3172490

 1      that we're staying in.

 2             Q.      What church are y'all staying in?
 3             A.      The old one I used to pastor there.

 4             Q.      In the country?

 5             A.      Yes.     In the country.

 6             Q.      What's the name of it?
 7             A.      Nations House of Prayer Church.

 8             Q.      And it ' s got bathrooms and --

 9             A.      Yes.

10             Q.      --    water?

11             A.      Yes.

12             Q.      Have a kitchen?
13             A.      Yes .

14             Q.      How big's the church?

15             A.      It's 20 -- 24 - by-40.
16             Q.      Does anybody e l se use the church or just --

17      just your family and your daughter ' s family?

18             A.      Yes.
19             Q.      Just the four of y ' all?
20             A.      Yes .
21             Q.      Nobody else is i n the church?

22             A.      No.

23             Q.      Who owns the church?
24             A.      I do.
25              Q.     Did you pay for the church?

                                                                      Page 39

                                      Veritcxt Lega l Solutions
                                           800-336-4000


AIMSJ0017
                                 Bi lly Reynolds - December 18, 20 18
     Job No. 3172490

 1             A.      Yes.

 2             Q.      But you h ad Dish Network in the pas t; correct?

 3             A.      No, my daughter did, I believe.

 4             Q.      At that house?

 5             A.      I be li eve so .

 6             Q.      Your daughter had Dish Network at the house

 7      that burned on February 26th; correct?

 8             A.      They had Direct TV -- Direct TV there.

 9             Q.      So they already had -- they'd already put a

10      satellite system in the house before the 26th?

11             A.      Yes.

12             Q.      And on the 26th you called and asked -- or

13      maybe before the 26 th, but you called and arranged for

14      Dish Network to come out and be installed; correct?

15             A.      No.

16             Q.      Who made that arrangement?
17             A.      Mark Young .

18             Q.      And Mark Young is the boyf r iend of your

19      daughter's husband?

20             A.      Uh-huh.

21             Q.      All right.        Now,    they were going to get it

22      ins t alled in the room they were sleeping in?

23             A.      In -- in my son - in - law's room where they put
24      it.

25             Q.      So Mark Young -- you r son - in - law and daught e r

                                                                        Page 42

                                      Vcritcxt Lega l Solutions
                                           800-336-4000


AIMSJ0018
                                  Billy Reynolds - December 18, 20 l 8
     Job No. 3 l 72490

 1      slept i n the same bedroom with her mother and her

 2      mother's boyfr i end?

 3              A.       No.

 4              Q.       Her mother and her mother ' s boyfriend were in

 5      another room?

 6              A.       Yes.

 7              Q.       But they were -- were they going to have Dish

 8      Network for more than one room or just one room?

 9              A.       They had it in the living room and that bedroom

10      there.

11              Q.       How old is Mr. Young?

12              A.       Mr. Young?    About 52, maybe.            I don't know.

13              Q.       Now does Mr. Young live in the church?

14              A.       No.

15              Q.       Just you and your wife, your daughter and her

16      husband, the four of you?

17              A.       Yes.

18              Q.       And does you r daughter have any children?

19              A.       No.

20              Q.       All right .   So was Mr. Young, he was the one

21      made the arrangements to put t he Dish Network in;

22      correct?

23              A.       Mr. Young .

24              Q.       Was Dish Network going to be in his name?                 Was

25      he going to pay the bill?


                                                                             Page 43

                                        Vcritcxt Legal Solutions
                                             800-3 36-4000


AIMSJ0019
                                   Bi lly Reynolds - December 18, 20 18
     Job No. 3 172490

 1             A.       Yes, it was in his name.

 2             Q.       Who was there when the Dish Network was

 3      installed?

 4             A.       Me and my wife and my mother-in-law and Annie

 5      Westbrook, just the four of us in the house.

 6             Q.       Anybody out in the yard?

 7             A.       Yes.    The rest of them was playing horseshoes

 8      in the yard, my daughter and son-in-law.

 9             Q.       Who called

10             A.       And Dekota Westbrook.               He was --

11             Q.       Who's Dekota Westbrook?

12             A.       -   - there playing horseshoes in the yard .

13      That ' s Wally's son.

14             Q.       Wally

15             A.            Westbrook' s son.

16             Q.            Westbrook's son.         How old is Dekota?

17             A.       I   don't really know.          I    know he - - he's around

18      30, maybe.            I don't know.

19             Q.       All right.      How many people came out to install

20      the satellite system dish?                 One?       Two?

21             A.       There was one man t h ere .

22             Q.       One man.

23             A.       I seen.

24             Q.       He came out in a truck that had a sign that

25      said Dish Network; correct?


                                                                             Page 44

                                        Veritcxt Legal Solutions
                                             800-336-4000


AIMSJ0020
                                      Bi lly Reynolds - December 18, 201 8
     Job No. 3 172490
                                                      -- ----
 1             A.       He was in a truck.

 2             Q.       A van or --

 3             A.       All I       know where a bunch of dish -- dish

 4      e quipment on it .

 5             Q.       Did you tal k to the gentleman who came out to

 6      install the sa te ll it e system?

 7             A.       No,     I   seen him .

 8             Q.       Who talked to the gentleman from the

 9      installation compan ?

10             A.       I   guess my son- i n-law, Mark Young.

11             Q.       So Mark Young and Mr. Westbrook?

12             A.       Yeah.

13             Q.       So Mr. Young and Mr . Westbrook were talking to

14      the installation company.                   Were they the ones who told

15      the gentleman from the installation company where to

16      ins t all the two receivers?

17             A.       Yes .

18             Q.       And did you see the gent l eman from the

19      s ate l lite company tell them that I 'm not going to put i t

20      here; you have to put it here .                     Did you see anything

21      like that?

22             A.       No.

23             Q.       So I take it from -- from what happened was

24      Mr . Young and Mr . Westbrook basically sa i d we want t h e

25      t wo receivers in these t wo rooms ; correct?                        Correct?


                                                                                  Page 45

                                            Vcritext Legal Solutions
                                                 800-336-4000


AIMSJ0021
                               Billy Reynolds - December 18, 20 l 8
     Job No. 3172490

 1             Q.      Mr. Young or Mr. Westb rook did all that?

 2             A.      Yes .

 3             Q.      Now, was it also Mr. You ng and Mr. Westbrook

 4      that told the installation guy :                This i s where we want

 5      you to route it?

 6             A.      No.

 7             Q.      Where did they put the satellite dish, where it

 8      was installed?

 9             A.      On the wall.

10             Q.      On the outside?

11             A.      On the outside of the wall.

12             Q.      Did you tell the insta l lation man that you

13      didn't want it in that location?

14             A.      No.

15             Q.      You had no problems with where the installation

16      man installed the satellite dish, did you?

17             A.      No.

18             Q.      You didn't tell him you had any problems, did

19      you?

20             A.      No.

21             Q.      And you didn't tell him you had any prob l ems

22      with him putting the receivers where he put the

23      receivers; correct?

24             A.      No.

25             Q.      You didn't t ell the installation man don't run


                                                                         Page 47

                                      Vcritext Legal Solutions
                                           800-336-4000


AIMSJ0022
                                    Billy Reyno lds - December 18, 20 18
     Job No. 31 72490

 1      Mr. Wes tbrook or Mr. Young telling the instal l ation man

 2      I   want you to do it this way or that way?                        Did you see

 3      anything like that?

 4             A.       No.

 5             Q.       So did you see the installation man put the

 6      satellite -- the satellite receiver on the outside of

 7      the house?             Did you see him do that?              Did you see him

 8      put the satellite receiver on the outside of your house?

 9             A.       On t he outside?

10             Q.       Yeah , you to ld me that the installation man put

11      the

12             A.       The dish .

13             Q.              the dis h on the outside.

14             A.       He put the dish out there.

15             Q.       Okay.

16             A.       And the receiver was in the bedroom.

17             Q.       Did you see the gentleman from the installation

18      company run the wire?

19             A.       No .

20             Q.       Was there anybody that wa s walking with the

21      installation ma n whi le he was putting the wire in the

22      house?

23             A.       My son-in - law.

24             Q.       Did your son - in - law either before, during, or

25      after the installation say there were any problems with


                                                                                 Page 49

                                          Vcritcxt Legal Solutions
                                               800-336-4000


AIMSJ0023
                               Bill y Reynolds - December 18, 20 18
     Job No. 3172490

 1      the way that the installation man installed the wiring?

 2            A.       No.

 3             Q.      Did your son-in-law or Mr. Young tell you that

 4      the installation man didn't run the wiring like we told

 5      him to?

 6            A.       No .

 7            Q.       You never heard -- I assume Mr. Young didn't

 8      critici z e the installation either; correct?

 9            A.       I don't know.     I wasn't there .             I just had come

10      in and seen the man standing in front of the TV .

11            Q.       I'm talking about even after the installation.

12      Did Mr. Young or Mr. Westbrook at any time tell you that

13      they thought the installation had been wired improperly?

14            A.       No.

15            Q.       Did Mr. Young or Mr. Westbrook ever tell you at

16      any time that the person who installed the dish had                       ut

17      the dish in incorrectly?

18            A.       No.

19            Q.       Did Mr. Young or Mr. Westbrook ever te l l you

20      that the        believe that the person who installed the

21      receiver, the installat i on man,            improperly installed the

22      receivers in the house?

23            A.       No.

24            Q.       Did you see Mr. Young or Mr. Westbrook talk to

25      the gen t leman who was installing the dish and receivers


                                                                              Page so

                                    Vcritcx l Legal Solutions
                                         800-336-4000


AIMSJ0024
                                     Bi lly Reynolds - December 18, 20 l 8
     Job No. 31 72490

 1      and running the wires?

 2              A.      No.

 3              Q.      And during all this time during the

 4      insta l lation where were you located?

 5              A.      Do what?

 6              Q.      Where were you situated on the -- in the house

 7      during this installation?

 8              A.      I   was - -

 9              Q.      Were you in the house during the installation

10      or outside the house?

11              A.      Oh, well, he                   well, he had already put the

12      cable in there,               I guess.           He was standing in front of

13      the TV, the dish -- the Dish Network technician was

14      standing in front of the TV.

15              Q.      Were you there when the man pulled up in the

16      Dish Network truc k?

17              A.      No .     I    --   I     pulled up, and he was sitting in

18      the driveway .               And          and me and her got out, went in

19      the house, and he was standing in front of the TV .

20              Q.      So the whole installation had been done before

21      you even got there; correct?                            The dish man had already

22      put in the dish by the time --

23              A.      Yeah .

24              Q.      -- you got there?

25              A.      Yeah.         Well, he was t rying to push the buttons

                                                                              Page 51

                                               Vcritext Legal Solutions
                                                    800-336-4000


AIMSJ0025
                                   Billy Reynolds - December 18, 20 18
     Job No. 3 172490

 1      on the remote control standing in front of the TV.

 2               Q.     So the cables had all been run before you got

 3      there?

 4               A.     Yeah .

 5               Q.     The receivers had b een put in the house before

 6      y ou got there?

 7               A.     Yes.

 8               Q.     The dish had been installed on the outside of

 9      your house before you got t h ere?

10               A.     Yes .

11               Q.     And once you got there, did you talk to

12      Mr. Young and Mr . Westbrook about the installation at

13      al l ?

14               A.     No.

15               Q.     Did you ever talk to Mr. Young or Mr . Westbrook

16      after the fire about the installation?

17               A.     After the fire?        No .

18               Q.     Did you talk to them?

19               A.     No .

20               Q.     So the only two people that know -- the only

21      two people who were in the house that know about the

22      installation would be Mr. Westbrook and Mr. Young ;

23      correct?

24               A.     I i mag ine .   They --

25               Q.     Do you have anything to be lie ve that your


                                                                         Page 52

                                        Vcritcx l Legal Solutions
                                             800-336-4000


AIMSJ0026
                                 Billy Reynolds - December 18, 2018
     Job No. 3172490

 1             A.      No.

 2             Q.      Did your mother-in - law talk to the installation

 3      man?     Do you know that

 4             A.      I   don't know.

 5             Q.      - - whethe r she did?        But you know that

 6      Mr. Young and Mr. Westbrook did; correct?                     Mr . Young and

 7      Mr. Westb rook did talk to the insta llation man; correct?

 8             A.      They had to talk to him to get him in there to

 9      put it in there.

10             Q.      What about your daughter; did your daughter

11      talk to the installation man?

12             A.      I don't know .

13             Q.      Did she ever tell you that she did?

14             A.      No .

15             Q.      And you said that you had Direct TV before.

16      Were there cables already running through the house?

17      Did you already have cables in the house?

18             A.      Yes.    They had a -- Direct TV had a cable in

19      there.

20             Q.      So you already had cable that ran to both rooms

21      or just to one room or to how many rooms?

22             A.      To two rooms.

23             Q.      So the Direct TV ran to the same two rooms as

24      the Dish Network did?

25             A.      Yes.


                                                                            Page 54

                                      Veritex t Legal Sol utions
                                           800-3 36-4000


AIMSJ0027
                                   Bi lly Reynolds - Dcccrnbcr 18, 20 18
     Job No. 3 172490

 1             Q.       And the cables were still in there from Direct

 2      TV; correct?

 3             A.       Yes.

 4             Q.       But the dish for Dish Network was d i fferent

 5      from the Direct TV dish; correct?                     You got a new dish

 6      for Dish Network; correct?

 7             A.       Yes.

 8             Q.       What happened to the Direct TV dish?                      Was it

 9      still on -- still hooked on to the house?

10             A.       No,    it was -- well,       they had it out by in front

11      of the house.

12             Q.       On a pipe?

13             A.       On a pipe.

14             Q.       But the cables ran to the same two rooms;

15      correct?         The Direct TV and the Dish Network use the

16      same cables?

17                              MR. BRAGG:      Objection; form .

18             Q.       (BY MR. NELSON)         To your knowledge, were the

19      same cables used for the Direct TV as --

20             A.       I don't know --

21             Q.             the Dish Network.

22             A.             how they run .      I wasn't there .            You know, I

23      just walked in -- and -- and seen the -- seen the

24      technician standing in front o f the TV.                           And a l ot o f

25      static was on it, so I went into my bedroom and laid


                                                                                    Page 55

                                         Vcritcxt Legal Solutions
                                              800-336-4000


AIMSJ0028
                                    Bi lly Reynolds - December 18, 2018
     Job No. 3 172490

 1             Q.       (BY MR. NELSON)          What I would like to talk

 2      about is one of the exhibits that you have there in

 3      front of you is Exhibit No . 10.

 4                             MR. BRAGG:        I   1
                                                         ve got actually six pages

 5      after the cover page.               That ' s all right?

 6                             MR. NELSON:           It's probably more than that .

 7      I may have the wrong exhibit number .                        What's Exhibit No .

 8      9?

 9                             MR. BRAGG:        10 is the incident report.

10                             MR. NELSON :          10 is the one that I      want to

11      ask him about then.

12                             MR. BRAGG:        Six pages .

13                             MR. NELSON :          Yeah.

14                             MR. BRAGG:        Okay.

15             Q.       (BY MR. NELSON)          You said that you had gone in.

16      You walked through the house.                       You saw the installation

17      guy in front of the television in Room No. D, and there

18      was static on there .              And then you walked into the back

19      bedroom in Room No. G and laid down on the bed; correct?

20             A.       Uh - huh.

21             Q.       Was there a television in Room G also?

22             A.       No.

23             Q.       Was there a receiver in Room G?

24             A.       No .

25             Q.       All right.       But you had -- could you hear what


                                                                                Page 57

                                         Vcri tcxt Legal Solutions
                                              800-336-4000


AIMSJ0029
                                   Billy Reynolds - December 18, 20 18
     Job No. 3 172490

 1               A.     No.

 2               Q.     And none of the firefighters that were out

 3      there told you that the fire had been caused by

 4      e uipment use; correct?               None of the firefighters that

 5      were out there on February the 26th of 2016, told you

 6      that the equipment was the cause of the fire?

 7               A.     No.

 8               Q.     And when I     say equipment,        I mean, everything.

 9      It wasn't caused by the cables.                   It wasn't caused by the

10      dish .        It wasn't caused by the receiver.                  No equipment

11      had anything to do with this fire; correct?

12                              MR. BRAGG:     Objection; form.

13               Q.     (BY MR. NELSON)         Let me ask you this:           Did any

14      firefighter tell you they determined what the cause of

15      the fire was?

16               A.     No.

17               Q.     And none of the firefighters told you that the

18      fire was caused by the installation of this Dish Network

19      equipment?

20               A.     No.

21               Q.     All right.      Let's go down to comments.              Do you

22      see where the comment section is?

23               A.     Yeah.

24               Q.     And, you know, maybe if you tu r n to the second

25      page, it may be easier to read on the second page .                        Do


                                                                                Page 62

                                        Veritext Lega l Solutions
                                             800-3 36-4000


AIMSJ0030
                                    Billy Reynolds - December 18, 2018
      Job No. 3172490

 1       you see where the comment sec t ion is?

 2                A.    Yeah.

 3                Q.    "Owner states the Dish TV box was on fire .                 11
                                                                                         Do

 4,      you see that?

 5                A.    Yeah.

 6                Q.    And then the next line say s :                Newton h a d six

 7       tru cks out there, six fires trucks and 14 people.                        And

 8       Bohn River had s ix people with four t r u cks .

 9                A.    Uh -huh .

10                Q.    Does that sound about right,                  li ke there were

11       abou t    ten trucks out there, ten fire trucks out there?

12                A.    I   don't really know.           I    was lay ing in the d it ch

13       unconscious out there, me and my wife both ; so I don't

14       know wh at was -- I don't know.                     We was laying on the

15       cold , wet ground.

16                Q.    And then they said -- is it Twin Creek -- is

17       there a pla ce called Twin Creek?

18                A.    Quick Sand Creek.

19                Q.    Qui c k Sand Creek .        They sent two t rucks wi th

20       five people.

21                A.    Well , that's what that says .

22                Q.    But you can 't recall; correct?

23                A.    No.

24                Q.    But the last line is what I really want to

25       focus on.          See where it says comments:                 Plug from heater


                                                                                 Page 63

                                         Vcri tcxt Lega l Solutions
                                               800-336-4000


AIMSJ0031
                                    Billy Reynolds - December 18, 20 18
     Job No. 3172490

 1      thought to start fire.

 2                             Do you see where that says?

 3            A.       Yeah.       I don't know -- I don't know .           They

 4      didn't investigate it, though.

 5            Q.       But the fireman -- pardon me.                 Go ahead.

 6            A.       I don't know who made that statement there.

 7            Q.       Well, this statement would have been made by

 8      somebody at the volunteer fire department; correct?

 9            A.       I guess.       It's on there .

10            Q.       We ll, it says comments.             Do you have any reason

11      to believe anybody other than Chief Herb Kelly wrote

12      this stuff.         Look at Mr. Kelly's handwriting .               Doesn't

13      that look like the handwriting up above?

14            A.       I don't know.          I don't know his handwriting.

15            Q.       Do you know Herb Kelly?

16            A.       Yeah, he -- he 's supposed to be the chief fire

17      marshal .

18            Q.       Well, Herb Kelly said -- at leas t that looks

19      likes his handwriting -- and you don't have any reason

20      to believe it's somebody else's handwriting, do you?

21            A.       Huh - uh.

22            Q.       Do you know anybody else who would have written

23      in the comment sect i on on this fire department report

24      other than Chief Kelly?                Do    ou know anybody else who

25      wou l d have written in there?


                                                                                 Page 64

                                         Veritcxt Legal Solutions
                                              800-336-4000


AIMSJ0032
                                    Bi lly Reynolds - December 18, 20 18
     Job No. 3172490

 1              A.     No, I'd say it ' s a false statement.

 2                            MR. GIACCO :         Objection; responsive.

 3              A.     False statement because I know what burned my

 4      house down.

 5              Q.     (BY MR. NELSON)           We'll get to that i n a mi nute.

 6      But the fire chief who deals with these fires a l l                  the

 7      time said that the plug from the heater was sought to

 8      start the fi re .           Would you agre e wi th me that Chief

 9      Kelly has more experience in fi res than you do?

10                            MR. BRAGG:         Objection; form .

11              A.     Well, what he can see he wou l d, but what I seen

12      I have more experience there .

13              Q.     (BY MR. NELSON)           Would you agree with me that

14      Chief Kelly's done more fire investigations than you've

15      done?

16              A.     I   imagine he's done a lot of them.

17              Q.     Have _you ever done a fire investigation?

18              A.     No.

19              Q.     Not one.       Do you know what NFP 921 is?

20              A.     Huh-uh.       Sure don't .

21              Q.     Well, I 'll represent to you NFP 921 is the

22      standard they us e for fir e analysis when they 're

23      analyzing fires .            And that's -- it's a s tandard that's

24      similar to -- do you know what ASTME stands f or?

25              A.     Huh - uh .


                                                                            Page 65

                                          Veritext Lega l Solutions
                                               800-3 36-4000


AIMSJ0033
                                  Bi lly Reynolds - December 18, 20 18
     Job No. 3172490

 1      job?

 2             A.      I don't k n ow.      Al l   I ever heard about him he

 3      was policeman stopped peop l e .              That ' s -- I ain't never

 4      heard nothing about h i m.

 5             Q.      You heard anything bad about Chief Kelly?

 6             A.      No.

 7             Q.      And you don't know of any reason why Chief

 8      Kelly would have put in "plug from heater thought to

 9      start fire" unless he didn't believe that?

10             A.      Yeah, I do, because the heater was the only

11      sitting out there where              ou could see it sitting in the

12      wide open.           So what else would you think, you know, all

13      the tin wasn't moved off the other rest of the house,

14      so, you know, that's poorly investigation.

15             Q.      Well, d i d you         were you at your hou se when

16      somebody else came out to take a look at the house after

17      the fire?

18             A.      Yeah .    I was there.

19             Q.      Who else was there that day when they came out

20      to look at the house?

21             A.      Denver, Colorado, investigators .

22             Q.      Anybody else?

23             A.      Mr . Juhan and Dish Network attorney was there .

24      I   don't - - all I knew was Mr. Juhan.

25             Q.      So your lawyer was there?


                                                                         Page 67

                                        Vcritcxt Legal Solutions
                                             800-3 36-4000


AIMSJ0034
                                    Billy Reynolds - December 18, 20 l 8
     Job No. 3172490

 1             A.      Yeah.

 2             Q.      So you had your lawyer there.                       Was your wife

 3      there with you?

 4             A.      No.     She wasn't there .

 5             Q.      Did you have a fire invest i gator look at it for

 6      you?    Did you hire a fire investigator --

 7             A.      No.

 B             Q.      -- come look at the scene?                       So we know that the

 9      fire department came out and looked at it.                             They looked

10      at it the day of the fire; correct?                             Correct?

11             A.      Looked at it?

12             Q.      Looked at your house the day of the fire?

13             A.      Yes.

14             Q.      The volunteer fire department wrote this report

15      the day of the fire; correct?                      February 26th, 2016,

16      that's the day of the fire?

17             A.      Yes.

18             Q.      And how many days after the fire did these --

19      did this other investigator come out and take a look at

20      the house?

21             A.      I don 1 t        I    don't remember .

22             Q.      But you          you were never denied the abi lity to

23      go out and have somebody investigate the scene of the

24      fire; correct?             You could have had somebody come out and

25      take a look at the fire after the fire; correct?


                                                                                    Page 68

                                            Veri text Legal Solutions
                                                 800-336-4000


AIMSJ0035
                                 Bi lly Reynolds - December 18. 20 18
     Job No. 3172490

 1             A.      No.

 2             Q.      -- say we're bringing Dish out?

 3             A.      Yeah,   I think they mentioned it to me, that

 4      they was going to switch over to Dish .

 5             Q.      Have you -- did you do any t ype of research on

 6      Dish before i t was installed?

 7            A.       No.

 8             Q.      So you weren't i nfluenced by any advertising

 9      associated with Di sh; correct?

10            A.       No .

11             Q.      You didn't open a newspaper, see a Dish

12      advertising and so go get Dish?

13            A.       Huh?

14             Q.      You didn't look at any advertising in the

15      newspape r , in a magazine, on television?

16            A.       No.

17            Q.       The decision to put Dish in your house wasn't

18      in any way influenced by advertising?

19            A.       I don't guess.

20            Q.       And no warranty, no representation that this is

21      going to be safe; you don't have to worry, anything like

22      that, caused you to go out and put Dish in your house,

23      Dish Network?          Correct?

24            A.       Huh?

25             Q.      No warranty -- you didn't see anything or read


                                                                        Page 76

                                      Veritext lega l Solutions
                                           800-336-4000


AIMSJ0036
                                   Billy Reynolds - December I 8, 20 18
     Job No. 3 172490

 1      anything that said, look, if we put Dish in here, we're

 2      not going to have an              problems; ever thing's going to be

 3      safe?        There wasn't any warranty you were relying upon

 4      putting Dish in?

 5                              MR. BRAGG:      Objection; form .

 6              A.      No, they didn't warrant me .

 7              Q.      (BY MR . NELSON)        And you'd used satellite

 8      television products before; you knew how to use them?

 9              A.      Huh?

10              Q.      You knew how to use satellite dish type

11      products before the fire?

12              A.      No.     All this new stuff,          I   don't know noth i ng

13      about it.

14              Q.      Have you ever used Direct TV before?

15              A.      No.

16              Q.      You had Direct TV in the house , and you never

17      used it?

18              A.      I   never have.

19              Q.      Do you watch TV?

20              A.      Well,    if i t's gospel singing or preaching or

21      something or little comedy show,                   I wi l l   once in a while.

22              Q.      Well, have you ever used the remote in one of

23      those Dish Network?

24              A.      No.

25              Q.      Never used the remote?             Do you watch TV?


                                                                               Page 77

                                         Vcritext Lega l Solutions
                                              800-336-4000


AIMSJ0037
                                       Bi lly Reynolds - December 18, 2018
     Job No. 3 172490

 1      that number               D?

 2               A.     No.

 3               Q.     From Room G .          You were in Room G .

 4               A.     Yeah, we come out of Room G through Room F down

 5      through E and -- and l ooked through the door there at

 6      the bedroom .            There was a door there and a door there.

 7      An d back up in there fire was all around the box .

 8               Q.     Yeah , could you hold that up so she can see

 9      that .

10               A.     (Wi t ness complies . )

11               Q.     All right.          So from where you sit in Room G

12      where you're in the bedroom G, there's no connecting

13      door to Room D?

14               A.     No.      Just a door in the hallway there.

15               Q.     All right.          So you have to go from Room G up to

16      Room F through Room E, and then you said you had to look

17      back into Room D; but the box is in the back corner of

18      the room,        so you have to look into the room and then

19      look back

20               A.     Yeah .

21               Q.     -- toward the wall of G; correct?

22               A.     Yeah .

23               Q.     So you cannot          see the box , the dish box that

24      you said was on fire as you wa l k through Room G , Room F ,

25      or Room E; correct?


                                                                             Page 88

                                            Vcrilext Lega l Solutions
                                                 800-336-4000


AIMSJ0038
                                      Billy Reynolds - December 18, 20 18
     Job No. 3 172490

 1             A.       Yes, the door was open .

 2             Q.       No , you have to go through the doo r and then

 3      look back; correct?

 4             A.       No .    No.     It's just like a - - the doorway here

 5      and right here is the doorway to there , and here's the

 6      doorway to the kitchen and -- and from standing there , I

 7      could see straight into the room.

 8             Q.       Well, let ' s just take a look at this room right

 9      here; okay?            Would the dish box be like where the globe

10      is; it would be back in the corner , and the door would

11      be right there?               Would that be simi lar to Room D?

12                              MR. BRAGG :       Objection; form .

13             A.       Yeah,    it was --

14             Q.       (BY MR. NELSON) Similar to this?                    Could the

15      videographe r jus t get a picture of the door back to

16      where the globe is.

17                              (Videographer complies . )

18             Q.       (BY MR. NELSON)           All right.          So you basically

19      have to open this door, and then you have to

20             A.       You have look around the                      you have to look

21      around the door facing and then I                             and I could see in

22      there.

23             Q.       All right .        But the exp l osion had already

24      occurred .        You'd a lre ady been shook -- the house had

25      shaken.         You get up out of G, you wal k into F and E, and


                                                                                  Page 89

                                           Ycrilcxt Legal Solutions
                                                800-336-4000


AIMSJ0039
                                   Billy Reynolds - December 18, 2018
     Job No. 3172490

 1      were putting you in the ambulance, did you ever talk to

 2      any of the nurses?

 3            A.       Huh-uh.

 4            Q.       Well, it said they found                     again on page 141

 5      it said the emergency peop l e said they found Mary seated

 6      and alert on the ground.               The house was a tota l loss,

 7      and that Mary was in the bedroom.                    There was an

 8      explosion in another room of the house.                         The whole house

 9      shook, and then it caught on fire.

10                              So what they -- information they

11      received          received paralle l with what you gave them;

12      correct?        The house shook -- there was explosion.                   The

13      house shook, and then the room caught on fire?

14            A.       We heard the same thing, seen the same thing.

15            Q.       Right.      Does -- let's go to page 175.               They

16      also did an x-ray of Mary.                And what they found when

17      they did Mary was the same thing they found with you,

18      that the heart and the lung space was normal in size,

19      and there were no air space opacity , which means the

20      lungs were clear .           There wasn't anyt h ing in there to

21      indica te that the lungs had -- had any problems from

22      smoke inha l ation or anything like that.                       They also said

23      again no plural i nfusion, which means there was no fluid

24      in the lungs .

25            A.       Yeah .


                                                                               Page 112

                                        Veritext Lega l Solutions
                                             800-3 36-4000


AIMSJ0040
                                    Billy Reynolds - December 18, 20 18
     Job No. 3 172490

 1              Q.      Were the windows blown out?                  Did D have windows

 2      in it?

 3              A.      D had windows in it, and they were blew out .

 4              Q.      The windows blew out?

 5              A.      With pressure.

 6              Q.      Where ' s -- and the electric stove is in E?

 7              A.      The electric stove in E.              There was nothing on

 8      fire in E.

 9              Q.      The stove wasn't on?

10              A.      No.      Well, after the explosion there wasn't

11      nothing on fire but in D.

12              Q.      Where is the door to C,            the bathroom?

13              A.      The door to --

14              Q.      To the bathroom, where is it l ocated .                  Is there

15      one door or two doors?

16              A.      It ' s right -- it's right straight across from E

17      door.

18              Q.      So it's -- the door to the bathroom is not

19      connected to D.             It's not connected to C.              It's

20      connected to E?

21              A.      Yeah.

22              Q.      Okay .

23              A.      It was connected.           It ain't now.

24              Q.      Were there any windows blown out in Room G?

25              A.      No.


                                                                                 Page 117

                                         Veritext Lega l Solutions
                                              800-336-4000


AIMSJ0041
                                       Billy Reynolds - December 18, 2018
     Job No. 3172490

 1      right - hand side, on the side tha t -- the -- on the

 2      side           on the side where the heater was there.

 3               Q.     Where in the bathroom was the commode located?

 4      See, you have the pictures of the bathroom right there

 5      between

 6               A.     Oh .       Oh, yeah, right here, bath and --

 7               Q.     Where was the commode?                Which wal l was the

 8      commode?

 9               A.     Doorway was here coming in .                    The commode was

10      here .        Bathtub was over here.               Lavatory sink was over

11      here.

12               Q.     And where was the septic?

13               A.     The septic, it was -- it was about 12 foot over

14      here.

15               Q.     Do -- did you get your septic pumped out

16      regu l ar l y?

17               A.     No,    I    didn ' t.

18               Q.     Did you ever pump it out from the time - -

19               A.     No.

20               Q.     So from '96 to 2016, that would be a 20 - year

21      period .        In that 20 - yea r period, you never pumped it

22      out?

23               A.     Huh - uh.

24               Q.     No?

25               A.     No.


                                                                                  Page 134

                                            Vcritcxt Lega l Solutions
                                                 800-336-4000


AIMSJ0042
                                  Bi lly Reynolds - December 18, 20 18
     Job No. 3172490

 1             Q.      Did you have a 500-gallon tank?

 2             A.      No.     I think it - -

 3             Q.      Thousand?

 4             A.      No .    It wasn't that big.           It was a small, small

 5      home-built tank.

 6             Q.      How long did the lateral lines run?

 7             A.      Do what?

 8             Q.      Lateral lines, how far did they run?

 9             A.      Oh, they run probably 120 feet or so .

10             Q.      Did you ever use an auger in those pipes to go

11      down and clean out the pipes?                  Did you ever use that?

12             A.      In the pipes?

13             Q.      Yes.

14             A.      No,    I never had trouble with roots growing in

15      it .

16             Q.      Where was the kitchen sink located?

17             A.      Kitchen sink, right here.

18             Q.      And the lines from the kitchen sink ran

19      stra i ght to the bathroom and out to the septic; right?

20             A.      No .   They went stra ight o u t           all the way out

21      across the drive in front by the cypress trees.

22             Q.      So,    in your s ink a ll you had was gray water?

23             A.      Huh?

24             Q.      Gray water.       Gray water.

25             A.      Dish water.


                                                                             Page 135

                                       Ycritcxt Legal Solutions
                                            800-336-4000


AIMSJ0043
                                  Billy Reynolds - December 18. 20 18
     Job No. 3172490

 1      and a piece dripped down on my arm there .

 2               Q.    Well , clarify .      Did it come through the wall,

 3      or come through the ceiling?

 4               A.    Well , right at the top of the plate or

 5      somewhere there, you know, it was right there .                 All I

 6      know, a p i ece of fire h i t me and burned me on the arm

 7      some .

 8               Q.    Where were you standing?

 9               A.    When?

10               Q.    When it hit you.

11               A.    Oh, I was going down the hallway just on the

12      other side the bedroom from that -- in t h e k i tchen part,

13      you know , down by the wall, and it fel l out and hit me

14      on the arm there .

15               Q.    Okay.     If I understood your testimony, you

16      saw -- when you looked around the corner and looked in

17      D, there was flames all over Room D; right?

18               A.    Yes.    And most of it was in that corner back

19      there where the dish box was .

20               Q.    But there was flames all through the room by

21      time you looked in; right?

22               A.    No.     I just seen the corner burning back in

23      there.

24               Q.    What was burning?

25               A.    The -- we ll , where the dish box and TV and all


                                                                        Page 147

                                       Veritext Lega l Solutions
                                            800-336-4000


AIMSJ0044
                                   Billy Reynolds - December 18, 2018
     Job No. 3 172490

 1      was in there.

 2             Q.       But what was on fire?

 3             A.       Well,    that whole corner was on fire.

 4             Q.       And what was in that corner that was burning?

 5             A.       The dish and the TV and all that.

 6             Q.       So the TV and the box.              Was there anything else

 7      that was burning?

 8             A.       No.

 9             Q.       So at that point when you're looking,             the only

10      things that are on fire are the dish box and the TV?

11             A.       Yeah.

12             Q.       Nothing else?

13             A.       No.     I didn't see nothing else .

14             Q.       So by time you got around back into G, the wal l

15      had burned entirely through, and fire was corning down on

16      you?

17             A.       Yeah.     Yeah .

18             Q.       How long did it take for you to get back to G

19      to get your wife out?

20             A.       Not long.      I don't know , about --

21             Q.       Less than 30 seconds?

22             A.       Probably or something.

23             Q.       Was there smoke?

24             A.       Yeah,    there was smoke and fire .

25             Q.       Was there smoke in t he kitchen?


                                                                           Page 148

                                           Yeritcxt Legal Solutions
                                                800-336-4000


AIMSJ0045
                                   Bi lly Reynolds - December 18, 2018
     Job No. 3172490

 1             Q.      Were they wild or were in a cage?

 2            A.       No,     tame.

 3            Q.       They were in a cage?

 4            A.       In a big g lass cage.            I had a big glass cage in

 5      that F there.            It was like my day room, and I 'd go in

 6      and sit in my recliner and watch the doves and

 7            Q.       Did you have any spac e heaters in the house?

 8            A.       Huh?

 9            Q.       Did you have any space heaters?

10            A.       Space heaters?         I had one.

11            Q.       Where was it?

12            A.       It was in there with the doves.

13            Q.       Where was that?          In A?

14            A.       That was in F.

15            Q.       In F?

16            A.       In F.

17            Q.       It's the only space heater you had?

18            A.       Yes .

19            Q.       There was no space heate r i n D?

20            A.       No.

21            Q.       Is there a reason on your list of property you

22      didn't list the space heater ?

23            A.       No.

24            Q.       You have an opinion

25            A.       I don' t    t h ink.   I mi ght have .        I don't know if


                                                                             Page 151

                                        Veritex l Lega l Solutions
                                             800-336-4000



AIMSJ0046
                                      Billy Reynolds - December 18, 20 18
     .Job No. 3172490

 1             Q.       You can see the frame.                 What is this right here

 2      between

 3             A.       That ' s the old patch with something.                    Something

 4      was there.            I had patched it there.

 5             Q.       So you patched -- patched the exterior wall?

 6             A.       Yeah.        Yeah, that wall was --

 7             Q.       And was there a hole in the interior wall also?

 8             A.       No,    I don't th i nk .

 9             Q.       Well, what I'm trying to get at, was there a

10      cavity that runs between where the pipe was for the

11      heater all the way back through the window and

12      everything towards Room No . D in the bathroom because

13      that looks like a cavity that runs all the way from the

14      wood stove back to the bathroom and possibly Room D .

15      You don't know?

16             A.       No.        Huh-uh.

17             Q.       All right.

18             A.       No,    I    don't know - - now in the wintertime we

19      would nail boards up and put plastic up over the wall

20      to       to make it warm in the house .                         My daddy done that

21      to his house, you know,                  it would have cracks in it

22      sometimes and

23             Q.       So you had seams

24             A.             keep air from corning through.

25             Q.       You had seams and cracks and cavities that


                                                                                   Page 175

                                             Ycritcxt Legal Solutions
                                                  800-336-4000


AIMSJ0047
            Exhibit 2




AIMSJ0048
                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                     BEAUMONT DlVISION

 BILLY REYNOLDS AND MARY REYNOLDS §
                                                     §       C.A. NO. 1:18-cv-00065-MAC
 v.                                                  §
                                                     §       JURY DEMAND
 DISH NETWORK                                        §       AFFIDAVIT SUPPORTING
                                                     §       MOTION Ji'OR SUMMARY
 v.                                                  §       JUDGMENT
                                                     §
 ASSOCIATED INSTALI,ATION GROUP,                     §
 INC.                                                §


                                            AFFIDAVIT


         My name is Gregory B. Gordon. I am employed by NEFCO Fire [nvcstigations and the
 Houston Fire Department. I am a Certified Fire Investigator (IAAl-CFI) through the International
 Associate of Arson Investigators. I am also a Certified Fire and Explosion Investigator (CFEI)
 and Certified Vehicle Fire Investigator (CVFI) through the National Association of Fire
 Investigators. All of my certifications are current.
         l am competent to make this affidavit. I have never been convicted of a felony or a crime
 of inoral turpitude. I have attached my current resume (Exhibit A), which accurately reflects my
 knowledge, training, experience, education, and specialized knowledge in investigating fire scenes
 and the origin and cause of fires. I have never been struck as a fire investigation expert nor has
 my testimony ever been limited as a fire investigation expert.
        I personally visited the scene of the fire involving Billy and Mary Reynolds' house in
 Newton, Texas. Billy Reynolds and his legal counsel were present while I. visited the fire scene and
 performed my investigation. I perfonncd my investigation of the fire at the Reynolds' house
 pursuant to NFP A 921; more particularly, pursuant to the general methodology set forth in Chapter
 4, and the origin and cause methodologies set forth in Chapters 18 and 19 of NFPA 921. Other
 methodologies, set forth in NFPA 921, were also relied upon during my investigation of the
 Reynolds' house fire scene and in reaching my opinions in this case.
         My opinions in this case are based on my use of the systematic approach, relied upon by
 experts in the field of fire investigation, and as described in NFPA in 921. TI1e methodologies set
 forth in NFP A 921 for fire investigation are generally accepted within the fire investigation
 community as a guide for conducting and determining the origin and cause of fires. The purpose of
 NFP A 921 is to increase the reliability of conclusions arrived at by ft re investigators.

                                                                           Gregory Gordon Affidavit 1




AIMSJ0049
         While at the scene of the fire, I documented the main structure, the ndghboring out buildings,
 the burnt motor vehicle, the accessible remains of the house, the roofing materials, the accessible
 charred wood floors, the burnt appliances, the metal remains of various pieces of furniture, the
 accessible electrical wiring, outlet boxes, the satellite dish equipment, and the wood burning stove.
 The Reynolds' house and contents were almost completely consumed in the fire. There were no
 interior or exterior walls left standing and the floors of the house had also been largely consumed.
        I have attached true and correct copies of photos of the Reynolds' house that I took on the
 day of my inspection/investigation (Exhibit B). The attached photos have not been altered or
 modified in any way. The attached photographs correctly represent the depicted scene or objects I
 observed on the day of my inspection. I also reviewed the attached Newton Volunteer Fire
 Department Incident Report from the fire at the Reynolds~ house (Exhibit C), in which the Newton
 Fire Chief stated. ''plug from heater thought to start fire".
          I prepared a report after my investigation of the fire scene and my interview ofBilly Reynolds
 at the fire scene. Since composing my report, l have had the opportunity to review the deposition
 testimony of Billy Reynolds taken in this case along with the exhibits introduced in that deposition.
 Further, I reviewed the affidavit of Danny Parker, an exhibit attached to the motion for summary
 judgment in this case.
        The cause of any fire falls into four different classifications: accidental, incendiary~ natural,
 and undetermined, per Chapter 20 ofNFPA 92 t. During my investigation. I could not conclusively
 detennine a sequence of events that would bring a competent ignit~on source and fuel source together
 that would cause the observed damage in the Reynolds' house. I could neither explain nor verify the
 growth and development of the fire, as described by Billy Reynolds, by the data and information
 supplied by Billy Reynolds or by my observations of the fire scene.
        After considering all credible hypotheses and data related to the fire at the Reynolds• house,
 and using the methodologies set forth in NFP A 921, the opinions in my investigative repo11 have not
 changed. Th~y arc as follows:
                 1.     The origin of the fire is undete1mined.
                2.      The cause of the fire is undetermined.
                 3.     The ignition source for the fire is undetermined.
                 4.     The fire is classified as undetermined.
 There is not one hypothesis that brings forth a fuel and competent heat/ignition source that is
 consistent with the data observed at the fire scene or presented by the witnesses and parties.
 Therefore, I could not conclusively determine the cause, origin, or ignition source of the fire.
         The records attached hereto are the original or exact duplicates of the original.
         Affiant sayeth nothing further.




AIMSJ0050
                                     Gregory Gordon



 SWORN TO and SUBSCRJBED before me by Gregory Gordon on the            .JJ          day of February, 2019.




                                     Notary Public in and for the
                                     State of Texas


                                                     M,\ RIA 0 REG1r.o
                                                   Notdry i:i • u 120677.!
                                                   My Comm:ss:on ~-phis
                                                       Ju:y 13, 2021




                                                                             Gregory Gordon Affidavit 3




AIMSJ0051
            EXHIBIT A




AIMSJ0052
                         GREGORY B. GORDON IAAl-CFI, NAFl-CFEI, CVFI
                                 NEFCO Fire Investigations
                                      1 Pickering Road
                                        P0Box7399
                                    Rochester, NH 03839
                                           1-800-675·8500



   Employment      NEFCO Fire Investigations                                              2017-Present
                   Fire Analyst/Houston, TX

                   Houston Fire Department                                                1994-Present
                   Arson Investigator/Houston, TX                                             2007-Present
                   Engineer and Operator                                                        2004-2007
                   Fire Fighter and Paramedic                                                   1994-2004

                   Rimkus Eng~neering and Consulting                                           2010-2017
                   Fire Investigator/Houston, TX

                   Fort Bend County EMS                                                        1992-1994
                   Paramedic/Richmond, TX

                   Tomball Fire Department                                                     1985-1992
                   Fire Fighter and EMT /Tomball, TX


  Specialized       Certified Fire Investigator through the !AA!
  Qualifications    Certified Fire and Explosion Investigator through NAFI
                    Certified Vehicle Fire Investigator through NAFI

  Professional      Texas Firefighters Association
  Affiliations      Texas Municipal Police Association

  Education         University ·of Houston - Houston, TX                                             1985
                    Bachelor of Arts in History

  Professional       CFT Trainer
  Training           Understanding Undetermined-3 tested hours                                       2019
                     Investigating Motor Vehicle Fires - 4 tested hours                              2018
                     Investigating Fatal Fires - 4 tested hours                                      2018
                     Ethical Duties Beyond the Fire Scene - 3 tested hours                           2018
                     Accreditation, Certification, and Certificates - 3 tested hours                 2018
                     Motor Vehicles: Transmission, Exhaust, Brake, and Accessory Systems -
                     3                                                                               2018
                        tested hours
                     Introduction to Youth-Set Fires - 3 tested hours                                2018
                     Fire Chemistry - 3 tested hours                                                 2018
                     Arc Mapping Basics - 4 tested hours                                             2018
                     The Impact of Ventilation In Building Structures on Fire Development -
                     4                                                                               2018
                       tested hours
                     Thermometry, Heat, and Heat Transfer - 3 tested hours                           2017




AIMSJ0053
                                        NEFCO Fire Investigations


                     Critical Thinking Solves Cases - 4 tested hours                             20 12
                     Effective Investigation and Testimony - 3 tested hours                      2012
                     Ethics and the Fire Investigator - 3 tested hours                           2012
                     Explosion Dynamics - 4 tested hours                                         2012
                     Fire and Explosion Investigations: Utilizing NFPA 1033 and 921- 4           2012
                     hours
                     Fundamentals of Interviewing - 4 tested hours ·                             2012
                     Fundamentals of Residential Building Construction - 3 tested hours          2012
                     Investigating Motor Vehicle Fires - 4 tested hours                          2012
                     MagneTek: A Case Study in the Daubert Challenge - 2 tested hours            2012
                     Motive, Means, and Opportunity: Determining Responsibility in an
                     Arson                                                                       2012
                        Case - 4 tested hours
                     Writing the Initial Origin and Cause Report - 3 tested hours                2012
                     A Ventilation-Focused Approach to the Impact of Building Structures
                     and                                                                         2011
                        Systems on Fire Development - 4 tested hours
                     Arc Map ping Basics - 4 tested hours                                        2011
                     Documenting the Event - 4 tested hours                                      2011
                     Electrical Safety - 3 tested hours                                          2011
                     Fire Investigator Scene Safety - 3 tested hours                             2011
                     Introduction to Evidence - 4 tested hours                                   2011
                     Introduction to Fire Dynamics and Modeling - 4 tested hours                 2011
                     Investigating Fatal Fires - 4 tested hours                                  2011
                     Physical Evidence at the Fire Scene - 4 tested hours                        2011
                     Search and Seizure - 4 tested hours                                         2011
                     The Scientific Method for Fire and Explosion Investigation - 3 tested hrs   2011

                     Fire Findjn~s
                     Investigation of Gas and Electric Appliance Fires - 30 tested hours         2018
                     Residential Electricity for Fire Investigators - 16 tested hours            2018

                     Practical Response PerspectiVes C.G. LLC
                     Intermediate Crime Scene Search #2106 - 40 hours                            2017

                     Texas A&M Engineering Extension Service
                     Interactive Motor Vehicle Fire Investigation - 16 tested hours              2018
                     NFPA 921and 1033: Sword and Shield - 16 hours                               2017
                     Death Investigation - 40 hours                                              2014

                     The Houston Fire Department
                     SLICERS Rescue and VEIS - 2 tested hours                                    2018
                     Identify and Control the Flow Path - 2 tested hours                         2018
                     Heat Stress for Firefighters - 2 tested hours                               2017
                     ELECTRICITY: Recognizing and Avoiding Hazards - 2 tested hours              2017
                     BLUE CARD Introduction and Terminology- 2 tested hours                      2017
                     FIREHOUSE: Closing Outstanding Records - 2 tested hours                     2017
                     Carbon Monoxide Awareness - 2 tested hours                                  2017
                     Air Management - 2 tested hours                                             2017
                     Electrical Fires - 8 tested hours                                           2016
                     HIPM Continuing Education - 2 tested hours                                  2014
                     Courage to Be Safe Parts 1, 2, 3 - 2 tested hours                           2014
                     Investigator Certification                                                  2006

                     National Highway Inst itute


 Gregory B. Gordon                           Curriculum Vitae                                            2


AIMSJ0054
                                        NEFCO Fire Investigations


                     Safe and Effective Use of Law Enforcement Personnel in Work Zones - 2
                        hours                                                                2017

                     Texas State Unjyersjty
                     Terrorism Response Tactics: Active Shooter Level 1                      2015

                     National Association of Fire Inyestj~ators
                     Vehicle Fire, Arson & Explosion Investigation Science and Technology
                       Seminar - 32 tested hours                                             2013

                     National Fire Academy
                     Electrical Aspects of Fire Investigation                                2013
                     Interviewing/Interrogation Techniques and Courtroom Testimony           2012

                     Texas Municipal Police Association
                     3182 State & Federal Law Update - 4 hours                               2013
                     3841CIT-16 hours                                                        2013
                     3896 Excited Delirium/ Sudden In Custody Death - 4 hours                2013

                     Texas Comrojssjon on Fire Prote~lQn
                     Arson Investigator Master                                               2008
                     Arson Investigator Advanced                                             2008
                     Arson Investigator Intermediate                                         2008
                     Arson Investigator Basic                                                2008
                     Fire Investigator Basic                                                 2008
                     Firefighter Basic                                                       1995

                     Texas Commjssjon on Law Enforcement Officer Standards and
                     Education
                     Basic Peace Officer                                                     2008

                     Public Ai:ency Training Council
                     Kinesic Interview & Interrogation Phase I and II - 40 hours             2007

                     lustice [nformation Management System of Harris County
                     DA Intake DIM                                                           2007

                     Houston Community College Northeast
                     Crisis Intervention - 24 hours                                          2007
                     Basic Peace Officer Certification - 640 hours                           2007
                     Expandable Baton - 16 hours                                             2007




 Gregory B. Gordon                           Curriculum Vitae                                       3


AIMSJ0055
                            GREG B. GORDON, IAAl-CFI, NAFl-CFEI
                                 NEFCO Fire Investigations
                                    1 Pickering Road-PO Box 7399
                                        Rochester, NH 03839
                                           (800) 675-8500



                SUMMARY OF EXPERT TESTIMONYAT TRIALS, DEPOSITIONS AND ARBITRATIONS



 Lucia Oaks vs. CM Construction
 Cause No. 12-12-12560
 410th Judicial District Court, Montgomery County, TX
 Testified in Deposition, 2013

 The Stat e of Texas vs. Rodolfo Oliva
 Cause No. 1200035901010
 Harris Count y, TX
 Testified at Criminal Trial, 2009




AIMSJ0056
            EXHIBIT B




AIMSJ0057
(Page l   ot   30)




                     ·~111
                                                                                Rimkus Consulting Group, Inc.
                                                                              Eight Greenway Plaza, Suite 500
                                                                                              Houston, TX 77046

                      Ill      1M
                                                                                      (800) 580-3228 Telephone
                                                                                        (713) 623-4367 Facsimlle
                                                                         Certificate of Authorization No. F-1545
                                                              Certification Expiration Date September 30, 2016

                     THE ORIGINAL OF THIS REPORT, SIGNED AND SEALED BY THE PROFESSIONAL WHOSE NAME
                     APPEARS ON THIS PAGE, IS RETAINED IN THE FILES OF RIMKUS CONSUL TING GROUP, INC.


                                               Report of Findings

                                         FIRE CAUSE & ORIGIN -TRAILER

                                               RCG File No.: 11009491

                                                     Prepared For:

                                          LAW OFFICE OF LORI B. WIESE
                                       1 EAST GREENWAY PLAZA, SUITE 105
                                             HOUSTON, TEXAS 77081

                                                       Attention:

                                                  MR. AL DURRELL




                                                         Gregory B. Gordon - IAAl-CFI
                                                         Fire Consultant




                                                       July 25, 2016


                 AIMSJ0058
(Page 2   of   30)




                                                            TABLE OF CONTENTS


                     I.    Introduction ..... ............................ ....... ............................. ........ .. ... ....... 1

                     II.   Conclusions .................... ............. ........ ............ ........ .. ......................... 2

                     Ill. Discussion .................... ...................................................................... 3

                     IV. Basis of Report ................................................................................. 10

                     V.    Attachments ............................. .... ......... ..... ........ ....... .. ... .............. ...... 11

                           A. Photographs

                           B. CV




                                                                        July 25. 2016


                 AIMSJ0059
(Page 3   of   30)




                                                            Section I
                                                       INTRODUCTION


                     Rimkus Consulting Group, Inc. was retained to investigate the origin and cause of a fire
                     that occurred on February 26, 2016 in Newton Texas. Our work to complete this
                     assignment was performed by Mr. Gregory Gordon, IAAI- CFI. The report was
                     technically reviewed for technical accuracy by Mr. Joseph M. Ellington , IAAl-CFI ,
                     Regional Fire Division Manager.

                     While performing the examination we employed the basic methodology of fire
                     investigation and systematic approach recommended by the current edition of National
                     Fire Protection Association 921- Guide to Fire and Explosion Investigations, latest
                     edition. Additional photographs taken during our investigation but not used in the report
                     are available on request .

                     This report was prepared for the exclusive use of Law Office of Lori B. Wiese , and was
                     not intended for any other purpose. Our report was based on the information available
                     to us at this time, as described in the Basis of Report. Should additional information
                     become available , we reserve the right to determine the impact, if any, the new
                     information may have on our opinions and conclusions, and to revise our opinions and
                     conclusions it necessary and warranted.




                     July 25, 2016                                                                      Page 1
                     RCG File No. 11009£191


                 AIMSJ0060
( l?age 4   of   30)




                                                               Section II
                                                           CONCLUSIONS


                       1. The exact point of the fire's origin was not conclusively identified.

                       2. Neither the fire fuel ignited nor the source of the fire's ignition was conclusively
                           identified.

                       3. The cause of the fire could not be determined to the threshold of certainty required
                          by NFPA 921 - Guide for Fire & Explosion Investigation.

                       4. Because of this, the classification of the fire's cause is Undetermined.




                       July 25, 2016                                                                    Page2
                       RCG File No. 11009491


                   AIMSJ0061
(Page 5   of   30)




                                                          Section Ill
                                                        DISCUSSION


                     On June 30, 2016, we examined the fire damaged structure located at 150 County
                     Road 2027 in Newton , Texas (Photograph 1). Mr. Billy Reynolds, the owner of the
                     property, and Mr. Wally Westbrook, an occupant, were present during the examination.
                     In addition, legal representatives of DISH Network. Mr. Al Durrell, counsel for the
                     installer and Mr. Johnathan Juhan, attorney for the homeowner were present. Fire
                     Investigators and technicians from DISH Network were there for the examination as
                     well.

                     During the examination, Mr. Bilfy Reynolds was interviewed along with other
                     investigators and attorneys. Mr. Reynolds stated he obtained the property in 1987 and
                     moved to its current location in 1996.   He (Reynolds) described how several rooms
                     were added onto the main house beginning in 2013 when two rooms were added to the
                     rear of the home. These rooms were described by Mr. Reynolds as a master bedroom
                     and day room . Mr. Reynolds advised that the combined dimensions of these rooms
                     measured 12' by 24'. He stated that he did the work himself, including the electrical
                     work, occasionally asking for assistance from friends and acquaintances.

                     In approximately 2015 Mr. Reynolds added on two more rooms to the front of the
                     structure. These 12' x 12' rooms were described as an additional bedroom and a
                     screened in front porch. The materials for the additions were purchased new from
                     Lowes in Jasper.

                     When asked for clarification regarding who specifically did the electrical work on the
                     home's additions, Mr. Reynolds restated that he did the electrical work himself and
                     occasionally called a "friend" who would "coach" him over the phone when he needed
                     assistance.




                     July 25, 2016                                                                   Page 3
                     RCG File No. 11009491


                 AIMSJ0062
(Page 6   o~   30 )




                      Mr. Reynolds advised there was electricity to the structure when the fire occurred, but
                      no gas service.         He explained further that there were old propane tanks and
                      connections on the property that were not in use.

                      Mr. Reynolds stated that in 2008, during Hurricane Ike, a tornado damaged a portion of
                      his roof, removing 5 to 6 pieces of tin . As with the previous modifications to the
                      structure, he did not file an insurance claim but instead hired Mr. John lpes, a friend to
                      repair the home . The homeowner explained that Mr. lpes primary occupation was "fish
                      farming" . Additional work was done on the home in 2014, that included "mud and
                      sheetrock" work.

                      Mr. Reynolds stated the home had an older style antenna for te levision reception until
                      he upgraded to a dish cable/satellite system provided by "Direct TV" for one month
                      before switching to "DISH Network". According to Mr. Reynolds, the Direct TV service
                      was in the name of his roommate, Mr. Wally Westbrook.

                      Mr. Reynolds estimated he had service with Direct TV from December of 2015 through
                      January of 2016. Accordingly, there were two satellite dishes on the property that
                      included one in the yard and one attached to the house (see photos).

                      Mr. Reynolds stated that he first observed the fire on the opposite wall inside the
                      kitchen where there were no gas fueled appliances. There had been a propane fueled
                      water heater on the west side of the house, but the propane line and tank had been
                      removed five years earlier. A second propane tank was located along the east side of
                      the structure and was not in use at the time of the fire, was given to Mr. Reynolds by his
                      grandmother.

                      On the day of the fire, Mr. Wally Westbrook, Mr. Reynolds' roommate, and Mr.
                      Reynolds observed Mr. Joseph Arredondo, the DISH Network installer, arrive and begin
                      work to install the new cable/satellite service to the residence . He witnessed Mr.
                      Arredondo cut and splice the cable for the newly installed system into the satellite
                      dishes from Direct TV already in place in the front yard as well as the dish already




                      July 25, 2016                                                                       Page 4
                      RCG File No. 11009491


                  AIMSJ0063
(Page i   cf   30)




                     attached to the residence . Mr. Westbrook then observed the installer go inside of the
                     residence to finish the installation and to hook up the receivers to two televisions inside.

                     Mr. Reynolds informed us that he and Mary Lou, his wife, went grocery shopping during
                     the installation and arrived back home between 2:15 to 2:45 p.m. After returning home ,
                     and while putting groceries away, he observed the installer inside Mr. Westbrook's
                     room in front of the TV. Shortly afterward. the couple laid down for a nap. A short time
                     later, Mr. Reynolds stated that he woke up to a "loud boom that jarred the house".

                     Investigating the source of the sound, Mr. Reynolds observed fire in Mr. Westbrook's
                     room on an opposite wall, near the northwest corner of the bedroom in the same area
                     where the recently installed cab!e receiver was located.

                     Mr. Reynolds, his wife Mary Lou, and Annie, Wally's mom, were asleep in the house
                     when the fire occurred. Additionally, at least eight people were identified as being on
                     the premises. The exact locations, activities, and movements of the various occupants
                     into and out of the residence prior to the fire could not be determined.

                     These persons were identified as:

                        •   Dakota Westbrook - Wally Westbrook's son.

                        •   Charles Jones - Mr. Reynolds' brother-in-law and neighbor who was said to be
                            on location during the installation, but left prior to the fire.

                        •   Barney Simmons - A cousin of Mr. Reynolds' who was said to be present during
                            the installation as well as the fire .

                        •    Mary Lou Reynolds - Billy Reynolds' wife who was said to be asleep inside of
                            the structure when the fire occurred.

                        •    Mary Amy (Westbrook) - Wally's wife who was said to be playing horseshoes
                            outside when the fire occurred. Investigators were told she was present during
                            the installation as well as the fire.



                     July 25, 2016                                                                         Page 5
                     RCG File No. 11009491


                 AIMSJ0064
(eage 8   of   30)




                        •   Annie - Wally's mom who was said to be inside the residence napping when the
                            fire occurred.

                        •   Billy Ray - His relationship to Mr. Reynolds unknown. No one could confirm or
                            deny his presence at the time the fire occurred.

                        •   Mark Young - Wally's friend who lived on the property and possibly in the home.
                            He was said to be playing horseshoes when the fire occurred. He was said to be
                            present during the Dish installation as well as the fire.

                     When asked who on the property and inside the residence smoked, Mr. Westbrook
                     stated he smoked as did Dakota, his son, Annie, his mother, Mary Amy, his wife , and
                     Barney, his cousin.

                     Mr. Westbrook described the contents of his room as consisting of a double bed, a
                     sma ll refrigerator, two chairs and several lampstands. Additionally, there was a 14"
                     older (tube style) television on a stand, a box fan , and the newly installed satellite
                     equipment.      Mr. Westbrook denied keeping any flammable liquids in the room;
                     however, he did describe a small container of lighter fluid on a night stand, to the right
                     of his bed.

                     Exterior examination of the property and dwelling revealed the following:


                        •   The property was overgrown. Trees, waist high weeds and shrubs covered the
                            fire scene. The pier and beam structure where the fire originated was a near tota l
                            burn with none of the interior or exterior walls left standing (Photograph 2). The
                            fire damaged remains of a passenger car was in the driveway (Photograph 3)
                            and several out buildings remained standing on either side of the burned
                            rema ins of the main structure.

                        •   The wood-framed structure measured approximate ly 60' (north to south ) by 35'
                            (east to west) and faced in a southerly direction. None of the interior or exterior




                     July 25, 2016                                                                       Page 6
                     RCG File No. 11009491


                 AIMSJ0065
(Page 9   of   30)




                            walls were intact. The sheet metal roof had collapsed downward and was lying
                            mostly within the burned remains of the structu re (Photograph 4).

                        •   Electrica l power was supplied to the structure by means of a serv ice drop,
                            service raceway, and meter that, in turn , supplied power to the main breaker box
                            located on the exterior of the structure. The burned remains of these items were
                            recovered from the fire debris near the southwest corner of the structure
                            (Photograph 5). The exact status of the breakers could not be determined due
                            to the extent and severity of fire damage sustained by these items (Photograph
                            6).


                        •   An empty, disco nnected propane tank was located on the east side of the
                            structure. There was no gas service to the structure at the time of the fire
                            (Photograph 7).


                        •   Two out buildings were on the property . One building was located to the
                            northwest of the main structure and sustained moderate fire damage
                            (Photograph 8). The second building, to the east of the main structure ,
                            appeared to have been used as a separate living quarters (Photograph 9).

                        •   Power was supplied to this second outbuilding via Romex style conductors
                            observed runn ing along the ground outside this second structure before entering
                            a window located on the first structure's west side (Photograph 10). The wiring,
                            circuit breake r was installed haphaza rdly, with the outlets dangling below the
                            breaker box and loosely attached to the wall. This wiring configuration was
                            photographed and documented (Photograph 11). This structure sustained no
                            obvious fire damage.

                     An interior examination of the main structure revealed the following:

                        •   The structure's woode n floors were burned through exposing the pier and beam
                            foundation in most if not all of the rooms (Photograph 12). The burned remains




                     July 25, 2016                                                                     Page7
                     RCG File No. 11009491


                 AIMSJ0066
(Page 10   ot   30 )




                              of various furniture, mattresses, and refrigerators/freezers (Photograph 13) were
                              observed in the fire debris. Following the fire's movement and intensity patterns,
                              and witness descriptions of where the fire was first observed. we entered the
                              bedroom previously occupied by Mr. Wally Westbrook.

                          •   The bedroom was located on the east side of the structure. approximately 35'
                              north of the southeast corner (Photograph 14). The room                 measured
                              approximately 10' (east to west) by 12 '(north to south). The northwest corner of
                              the bedroom sustained the heaviest fire damage (Photograph 15.) The interior
                              walls were destroyed by the fire as was most of the wooden flooring.

                          •   The burned remains of a television as well as cable/satellite components were
                              recovered in the debris near the northwest corner (Photograph 16). A small
                              refrigerator (Photograph 17) was located along the west wall near a wall
                              (electrical) outlet. In addition, the remains of a box fan (Photograph 18) were
                              observed along the north wall.

                          •   Both the west (Photograph 19) and north wall outlets were heavily damaged by
                              the fire. The north wa ll outlet sustained the heaviest fire damage (Photograph
                              20). The refrigerator, box fan. cable/satellite boxes and the wall outlet along the
                              north wall were collected as evidence. The items collected were retained in the
                              possession of Mr. Johnathan Juhan, the attorney representing Mr. Reynolds
                              (Photograph 21).

                       Because of the extent and severity of the fire's damage, a detailed evaluation of the
                   entire structure was not possible. Based on the remaining physical evidence, we could
                   only conclude the fire originated inside the residence (Photograph 22.)            The exact
                   point of the fire's origin, however. could not be conclusively identified based on the
                   remaining available evidence.




                   July 25, 2016                                                                           Page 8
                   RCG File No. 11009491


                 AIMSJ0067
(Page 11   or   lO)




                      Neither the first fuel ignited nor the source of the fire's ignition was conclusively
                      identified. As a result. the cause of the fire could not be determined to the threshold of
                  certainty required by NFPA 921 .

                      During our examination, we observed no evidence to support the claim that the
                      installation work performed by Associated Installation Group, or the components that
                  they installed, caused or contributed to the fire.

                  Given the facts and circumstances leading up to and surrounding the fire, the age and
                  condition of the structure and electrical system, and the undocumented location and
                  activities of multiple persons on the premises at the time of the fire's occurrence, it is at
                  least equally probable that the source of the fire's ignition and its cause, although
                  undetermined, was related to the undocumented and unknown actions and activities of
                  the occupants of the residence .

                      Regardless. neither the origin nor cause of the fire can be determined within any
                  reasonably degree of certainty.




                  July 25, 2016                                                                           Page 9
                  RCG File No. 11009491


                 AIMSJ0068
(Page 12   of   30)




                                                             Section IV
                                                        BASIS OF REPORT


                      1. Examination and documentation of the fire-damaged remains of the structure on
                          June 30, 2016.

                      2. Information and details provided by t he homeowner and witnesses identified in the
                          report.

                      3. While        performing our investigation we   employed the   methodology of fire
                          investigation using a systematic approach as recommended in the current edition of
                         the National Fire Protection Association (NFPA) 921 - Guide for Fire & Explosion
                          Investigations.




                      July 25, 2016                                                                  Page 10
                      RCG File No. 11009491



                 AIMSJ0069
(P~<JC   t3   of   30)




                                                   Section V
                                                 ATTACHMENTS


                         A. Photographs

                         B. CV




                         July 25, 2016                         Page 11
                         RCG File No. 11009491


                    AIMSJ0070
(Page 14   ot   lO)




                                                          Section V
                                                      ATTACHMENT A



                                                      Photographs

                      Photographs taken during our inspection, which were not included in this report, were
                      retained in our files and are available to you upon request.




                      July 25, 2016
                      RCG File No. 11009491


                 AIMSJ0071
(Page 15   of   30)




                      Photograph 1
                      On June 30, 2016, we examined the fire damaged structure located at 150 County
                      Road 2027 in Newton, Texas.




                  Photograph 2
                  The structure was a near total burn with none of the interior/exterior walls standing. The
                  pier and beam foundation, and all of the contents were severely damaged by the fire .




                      July 25, 2016
                      RCG File No. 11009491


                 AIMSJ0072
(Page 16   of   30)




                      Photograph 3
                      The burned remains of the owner1s car in the driveway.




                  Photograph 4
                  The sheet metal roof and its supports had collapsed into the fire debris.




                  July 25, 2016
                  RCG File No. 11009491


                AIMSJ0073
(Page 17   of   30)




                      Photograph 5
                      Power was supplied to the structure via an electrical drop, meter and breaker bo)(
                      located on the exterior (southwest) corner of the structure .




                  Photograph 6
                  The breaker box and its components were destroyed by the fire.




                  July 25, 2016
                  RCG File No. 11009491


                 AIMSJ0074
(Page 18   of   30)




                      Photograph 7
                  There was no gas setvice to the structure. A disconnected propane gas tank was
                      located on the east side of the structure .




                  Photograph 8
                  The outbuilding located to the northwest of the structure was damaged by the fire.




                  July 25, 2016
                  RCG File No. 11009491


                AIMSJ0075
(Paqe 19   of   30)




                      Photograph 9
                  The outbuilding to the east of the main residence. This building appeared to have been
                  occupied, with power being supplied to the structure. This building was not damaged by
                  the fire .




                  Photograph 10
                  Power was supplied to the building east of the main residence by Romex style electrical
                  conductors. These conductors were run (exposed, on top of the ground) between the
                  two structures, before entering the west window of the structure located on the east
                  side of the main residence.




                  July 25, 2016
                  RCG File No. 11009491


                 AIMSJ0076
(Page 20   of   30)




                      Photograph 11
                  Although power was supplied to the structure on the east side of the main residence,
                  the installation was haphazard and shoddy.




                  Photograph 12
                  The structures wooden floors were largely destroyed by the fire.




                  July 25, 2016
                  RCG File No. 11009491


                AIMSJ0077
(eage 21   of   30)




                      Photograph 13
                  All of the contents of the structure were badly damaged by the fire , including the kitchen
                  and its appliances.




                  Photograph 14
                  Mr. Wally Westbrooks room, where the fire was first observed.




                  July 25, 2016
                  RCG File No. 11009491


                 AIMSJ0078
(Page 22   o~   30)




                      Photograph 16
                      The available witnesses placed the fire in Mr. Westbrooks room , in the northwest
                      corner- center of th is picture. Heavy fire damage was observed in this corner.




                      Photograph 16
                      The burned remains of a te levision, as well as cable satellite equipment we re observed
                      in the northwest comer of Mr. Westbrooks room .




                      July 25, 2016
                      RCG File No. 11009491


                AIMSJ0079
(Page 23   of   30)




                      Photograph 17
                      Additional items were located near the northwest corner of Mr. Westbrooks room
                      including a small refrigerator. The electrical outlet along the west wall near the
                      refrigerator was badly damaged by the fire .




                      Photograph 18
                      A box fan was observed in the fire debris in Mr. Westbrooks room along the north wall.




                      July 25, 2016
                      RCG File No. 11009491


                 AIMSJ0080
(Page 2 4   of   30)




                   Photograph 19
                   The fire damaged outlet, between the two kitchen appliances, located along the west
                   wall. Th is outlet was located behind the small refrigerator and was heavily damaged by
                   the fire .




                       Photograph 20
                       The badly burned remains of the electrical outlet located along Mr. Westbrooks north
                       wall.




                       July 25, 2016
                       RCG File No. 11009491


                  AIMSJ0081
(Page 25   of   30)




                      Photograph 21
                      The refrigerator, box fan, television, cable satellite receivers, and (north wall) outlet from
                      Mr. Westbrooks room were collected as evidence, transported and stored with Mr.
                      Reynolds's attorney, Mr. Johnathan Juhan.




                  Photograph 22
                  Based on the remaining physical evidence, we could only conclude the fire originated
                  inside the residence . The exact point of the fire's origin, however, could not be
                  conclusively identified based on the remaining available evidence.




                      July 25, 2016
                      RCG File No. 11009491


                 AIMSJ0082
(l'age 26   of   30)




                                                  Section V
                                                ATTACHMENT B
                                                               •
                                                    CV




                       July 25, 2016
                       RCG File No. 11 009491


                  AIMSJ0083
(Page 27   o~   30)




                              "'"l
                             "IHI
                              ....
                               llU
                               :::1   ,,.

                      RIMKUS
                      C::DNIOULTING GROUP, INC.




                                                GREG GORDON, NAFl-CFEI & CVFI, IAAl-CFI
                                                         FIRE CONSULTANT


                Mr. Gordon is a 1985 graduate of University of Houston wth extensive training in both civil and
                criminal investigations. His Industry knowledge spans over 25 years in public service. Mr. Gordon
                is experienced in both public and private sector investigations. Well qualified to testify as an expert
                witness, Mr. Gordon has testified in criminal matters and has completed the Interview, Interrogation
                and Courtroom Testimony course at the National Fire Academy in Emmitsville, Maryland.



                                            EDUCATION AND PROFESSIONAL ASSOCIATIONS

                Bachelor of Arts, History; University of Houston; Houston, TX
                Certified Fire Investigator - International Association of Arson Investigators (IAAI)
                Certified Fire and Explosion Investigator - National Association of Fire Investigators (NAFI)
                Certified Vehicle Fire Investigator - National Association of Fire Investigators (NAFI)
                Master Arson Investigator - Texas Commission on Fire Protection (TCFP}
                Member Texas Firefighters Association (TFA)
                Member Texas Municipal Police Association (TMPA)



                                                            EMPLOYMENT HISTORY

                2011   Present                Fire Investigator -Rimkus Consulting Group
                2007 - Present                Houston Fire Department, Arson Investigator
                2004-2007                     Houston Fire Department, Engineer and Operator
                1994-2004                     Houston Fire Department, Firefighter and Paramedic
                1992 -1994                    Fort Bend County EMS, Paramedic
                1985-1992                     Firefighter/EMT Tomball Fire Department




                                            RIMKUS CONSULTING GROUP, INC.   + OFFICES NATIONWIDE AND ABROAD
                 AIMSJ0084
(Page 28   of   30}




                                            GREG GORDON • NAFl-CFEI & CVFI, IAAl-CFI

                      DETAILED PROFESSIONAL EXPERIENCE:

                      FIRE INVESTIGATOR-RIMKUS CONSULTING GROUP                                    2011- PRESENT

                      CITY OF HOUSTON - HOUSTON FIRE DEPARTMENT                                     2007 - PRESENT

                      Arson Investigator

                      Responsible for the investigation of arson fires within Houston and surrounding Harris County.
                      Although primarily trained as an Arson Investigator, additional duties include intervievving
                      witnesses. conducting background checks. making arrests, performing surveillance and
                      coordinating -Mth local prosecutors to bring charges against knooo perpetrators. Is proficient in
                      conducting interview.> and interrogations as ·~\'e ll as testifying via deposition or trial.

                      CITY OF HOUSTON - HOUSTON FIRE DEPARTMENT                                          2004-2007

                      Engineer/Operator

                      Responsible for the inspection. maintenance and operation of pumper and ladder trucks
                      involved in the suppression of fire.

                      CITY OF HOUSTON - HOUSTON FIRE DEPARTMENT                                          1994- 2004

                      Firefighter/Para medic

                      Responsible for fighting dwelling, commercial and industrial property fires as 'v\Aell as vehicular
                      fires. Also responsible for responding to medical emergency calls and evaluating and treating
                      patients while en route to area hospitals.

                      FORTBEND COUNTY EMS                                                                 1992 -1994

                      Paramedic

                      TOMBALL FIRE DEPARTMENT                                                           1985 - 1992

                      Firefighter/EMT



                ADDITIONAL TRAINING:

                HIPAA Continuing Education        9/27/2014                               HFD Arson Bureau Training

                Computer Operations (BATS) 10/23/2013                                     HFD Arson Bureau Tra ining

                Vehicle Fire. Arson & Explosion Investigation Science 10/3/2013           Certified as CFEI and CVFI
                & Technology Seminar                                                      Fire Investigator

                Electrical Aspects of Fire Investigations 08/11-08/16-2013                FEMA National Fire Academy

                Crisis Intervention and Treatment 02/22/2013                              TMPA training course- HAB

                Excitod Delirium! Sudden in Custody Death 02/22/2013                      TMPA training course- HAB

                                                                  Page2

                AIMSJ0085
(Page 29   o"!:   30)




                                             GREG GORDON - NAFl-CFEI & CVFI, IAAl-CFI

                   State and Federal Law Update 02/19/2013                    TMPA training course - HAB

                   Interview, Interrogation and Courtroom
                   Testimony Course, 10/09-10/19-2012                          FEMA National Fire Academy

                   Motive, Means and Opportunity:
                   Determining Responsibility in an Arson Case, 06/2112012     IAAl-CFI Training Program

                  Origin and Cause Report Writing, 06/15/2012                  IAAl-CFI Training Program

                   Fire Investigations Update, 05/16/2012                      HFD Arson Bureau Training

                   Effective Investigation and Testimony, 04/24/2012           IAAl-CFI Training Program

                   Ethics and the Fire Investigator, 04/15/2012                IAAl-CFI Training Program

                  "Critical Thinking Solves Cases", 04/01/2012                 IAAl-CFI Training Program

                   MagneTek, A Case Study in the Daubert
                   Challenge, 03/2012012                                       !AAl-CFI Training Program

                   Explosion Dynamics, 01/04/2012                              IAAl-CFI Training Program

                   Arson Investigations, Part II, 01/04/2012                   H FD Arson Bureau Training

                   Arson Investigations, Part I, 01/    03/2012                H FD Arson Bureau Training

                   Investigating Motor Vehicle Fires, 01/03/2012               IAAl-CFI Training Program

                   Cultural Awareness Seminar, 08/06/2009                      H FD Arson Bureau Training

                   Cultural Awareness Seminar, 07/28/2009                      HFD Arson Bureau Training

                   Arson Investigations. 07/20/2009                            HFD Arson Bureau Training

                   Juvenile Offenders Seminar. 06/23/2009                      HFD Arson Bureau Training

                   Health, Physical Fitness & Stress. 06/02/2009               HFD Arson Bureau Training

                   General Report Writing Seminar, 01/27/2009                  HFD Arson Bureau Training

                   Photography II, 01/27/2009                                  HFD Arson Bureau Training

                   Photography I, 01/20/2009                                   H FD Arson Bureau Training

                   Law, 12/02/2008                                             H FD Arson Bureau Training

                   Sexual Harassment Recognition. 08/12/2008                   HFD Arson Bureau Training

                   Civil Law. 08/1212008                                       HFD Arson Bureau Training

                   Patrol Tactics, 08/11/2008                                  Houston Police Academy

                   Computer Operations, 07/09/2008                             HFD Arson Bureau Training

                                                                   Page 3

                   AIMSJ0086
(Page 30   of   30)




                                           GREG GORDON - NAFl-CFEI & CVFI, IAAl-CFI


                 Computer Operations, 03/31/2008                             HFD Arson Bureau Training

                 Proficiency, 03/11/2008                                     HFD Arson Bureau Training

                 Communications/Operations, 12/03/2007                       HFD Arson Bureau Training

                 9/11, 12/03/2007                                            HFD Arson Bureau Training

                Criminal Investigation, 12/03/2007                           HFD Arson Bureau Training

                 Management Supervision, 12/03/2007                          HFD Arson Bureau Training

                Terrorism and Special Threats. 12/03/2007                    H FD Arson Bureau Training

                Collection and Preservation of Evidence, 12/03/2007          HFD Arson Bureau Training

                Technical Training, 10117/2007                              Harris County Sheriff's Academy

                 Legal Update, 09/10/2007                                    HFD Arson Bureau Training

                Traffic Control Seminar, I and II, 04/20/2007                Houston Police Academy

                 Peace Officer Field Training Course, 03/20/2007             HFD Arson Bureau Traini!19

                Technical/Specialized Operations, 01 /23/2007                Houston Police Academy

                 Basic Peace Officer Training, 01/22/2007                    HCC Police Academy

                Crisis Intervention Training, 01/22/2007                     HCC Police Academy




                                                                Page 4

                 AIMSJ0087
            EXHIBITC




AIMSJ0088
                                                                                           ·.


                                                                                    Newton Volunteer Fire Department
                                                                                                  P.O. Box 982 Newton, Texas 7.5966
                                                                                                             409-379-8134
                                                                                                                       ~cident                            Report
                                  I I .                                                          /.''
               Date         ;">..1:,zl, / t.                      Notified by: if" ] Pager ( ] Phone [ J Other: Time                                                                                t l i.3 A~
                                                                                                                                                                                                    I




               Time Arrived/                         l :J: l./               Dismissed: j<-1'1{ Hours,;2..                                                 Miies Traveled:                      J..¥-
               Response Type:                        \ .
               [ ] WJld Land Fire [ ] Vehicle [ ] Haz-¥at F-lJStrnctural Fire [                                                                                              J Medical [ ] Search & Rescue [ ] Other (explain)
               Maio Cause:
               [ ] Lighting [ ] Campfire [ ] SmokJng [ ] Debris Burning [ ] Railroad [ ] Equipment Use                                                                                                                              y... c ,,._/~ .... _,....., .,__,

               Fire DJscovered By:. Name .... L ) ...
                                     Ad1lress: / -y_v c!..L~ t.)i
                                                                                                '0¥          f'._,-u~.J,"J '.'./)· 1      ( ~<· !:: 2.2. ( - O·:J.... 7J
                                                                                                                           -< ~ · ,tc.,l.(e:' /.n ·.
                                                                                                                                                                                                                                                                        ··-,··
                                                                                                                                                                                                                                                                         ,   •   1.




               Ownership:          ·                                                                                                                              .' ~ I
               ( ] Private [ ] Timber Company [ ) Other                                                                      (explain) ----~-------
               g:::~: Ad~}f;'/!!Jk~~k£Jf~-'fitifl:~)I. ~
               Insurance Information:                             ii f:)
               Agency:              r                                                                           Policy # - -- --                                               -----
               Forcible Entry ( ] Door ( ] Window [ ] Roof [ ] Other )                                                                                                                         //,,1.f-
               Ventilation    ( ] Door [ ] Window [ ] Roof [ ] Other                                                                                                          /1../
               Extinguished By ( ] Booster [ J Extinguisher i ] Pumper ( ] Other _ _ __

               No. HydraJtts Use~ Hours Pump Worke~~ No. Of Lines~d                                                                                                                     1 .
                              No. Units                      ,J   Y::               No. Fireman ~ Injuries                                                               ~                     :_1 , ,. /               1..-,   J
               Was this fire in your prlrnary response area? [ ] YES [ ) NO

               Total number of department I agencies responding: - - - -
                                                                                                                                                                                                                                                      ,.




               s:eft !AL .NOTES FmE.!),,SCENE
                                  '      . / /_
                                           J .   ,    (              -
                                                                                                               PERATIONS: '
                                                                                                                      ,;, -;y1r:..                                       /.. (; -·
                                                                                                                                                                                      .7
                                                                                                                                                                                                                      .., It"I';    /.,.h '· <       it./ "''S.< d. '.;(
                                                                                    A                           I .c.""



                                                                                                                  SIGNA!tURE O.f OFFICER IN CHARGE                                                                                                 ~

       I
           i           /~         / ,.           .J·· · "j.·~l' ·.j/._li/                                'I_; ..." I   f J. . (<-"
                                                                                                                                  /.                           ~
                                                                                                                                                               ----. 0r n4J~ ~
                    .· ·' : ...•i,:,   J
                                                            ·... I I"~· ..!
                                                           .;•/ '               .·· /··' ,I        J
                                                                                                  {.#.                   I )' . )   l   •   ..._                                              ~         ..- : - - -




                                                                                                                                  >
               ..                                                        I             •                        '/                                                            ....   • ')
                                                                         ..                                Jr(,
               ./ ti '                     .'             ·/ .. ...~'/        -·I.'-··/ . _;           ;-         (,   ' ... ,.
' ·I                                                                                                                        .. ..·.                · ·\   .. ·. ·... .   .       . ...,....   ...       ,                                                  • 1!"   •




                     AIMSJ0089
